The opinion of the court was delivered
Pee Curiam.
This is a companion case to Bond v. Rose Ribbon & Carbon Mfg. Co., 42 N. J. 308 (1964). Both matters accompanied each other through the various proceedings. We granted the petition to appeal from the judgment of the Appellate Division, 40 N. J. 499. Their marked factual-legal similarity obviates the necessity of separate treatment, and we conceive that what we have said in Bond applies with equal force here.
We therefore affirm for the reasons stated by the Appellate Division in Bond v. Rose Ribbon & Carbon Mfg. Co., 78 N. J. Super. 505 (App. Div. 1963), subject to our additional statements contained in Bond, 42 N. J. 308, including those pertaining to costs, fees and interest.
Affirmed subject as aforesaid.
For affirmance — Chief Justice Weintraub, and Justices Jacobs, Erancis, Proctor, Hall, Sohettino and Haneman — 7.
For reversal — Hone.